DETAILED ACTION
1.	This communication is responsive to the Amendment filed 12/15/2021.  As a result of the amendment, claims 1, 10 and 17 have been amended.  
Claims 1, 3-10 and 12-20 (renumbered as 1-18) are allowed.
Claims 2 and 11 have been cancelled.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
3.	Claims 1, 3-10 and 12-20 now renumbered as 1-18, are allowable over the prior arts of record.

4.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to managing content tailoring by services and/or recommender systems used by those services which can help prevent content bubbles and can afford users with the ability to control the diversity of content in responses provided by services.
Claims 1, 10 and 17 are considered allowable since the prior art of record fails to teach and /or suggest “extracting text content from a first response, wherein the extracted text content includes themes and refinements, and determining diversity of the 
querying one or more enrichment services for the one or more lacking themes; and 
in response to receiving content from the one or more enrichment services, modifying the first response to create a second response, wherein the second response includes the received content from the one or more enrichment services, resulting in an increase a requisite content diversity”.  
Therefore, claims 1, 10 and 17 are presently allowed in combination of thereof all other limitations in the claims.  Their dependent claims 3-9, 12-16 and 18-20 are also allowable based on the same subject matter.
Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAWEN A PENG whose telephone number is (571)270-5215. The examiner can normally be reached Mon thru Fri 9 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 571-272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUAWEN A PENG/Primary Examiner, Art Unit 2157